Citation Nr: 9936017	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel




INTRODUCTION

The veteran had active military service from December 7, 
1941, April 8, 1942, and from March 14 to November 21, 1945.  
He died on September [redacted] 1994.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, and an abdominal condition (for accrued 
benefits purposes), and determined that eligibility for 
Dependents' Educational Assistance was not established.  A 
timely notice of disagreement and substantive appeal were 
received only as to the denial of service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The cause of the veteran's death was cardio respiratory 
arrest due to a pulmonary neoplasm (bronchogenic carcinoma). 

2.  At the time of his death, the veteran was not service 
connected for any disabilities.

3.  Competent evidence that bronchogenic carcinoma or other 
disease contributing to the veteran's death is not shown 
until many years after service.  




CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on September [redacted] 1994.  The immediate cause 
of death was listed as cardio respiratory arrest; the 
antecedent cause of death was listed as "pulmonary neoplasm 
(bronchogenic carcinoma)."  At the time of his death, the 
veteran was not service connected for any disabilities.

The appellant contends that the veteran was sick and 
suffering from cancer when he was discharged from service and 
never recovered until his death.  The appellant testified 
before the undersigned member of the Board that the veteran 
began having symptoms of cancer about four months after his 
separation from service, although he did not seek treatment 
until 1992.  She testified that she believed Dr. Florentia 
Savalia, who had treated the veteran for cancer, told her 
that his disease was incurred during service.  

On a processing affidavit signed by the veteran in May 1945, 
he stated that he had been a farmer between April 1942 and 
March 1945, and that he and the appellant had been married in 
May 1943.  The portion of the form for listing the chronology 
of wounds and illnesses was blank.  

On the examination for separation, dated in October 1945, the 
veteran's cardiovascular system and lungs were clinically 
evaluated as normal.  A notation states that a chest X-ray 
was not considered necessary.  It was indicated that he 
currently had no wound, injury or disease that was disabling, 
and that he had no history of wounds, diseases or injuries.

The claims file includes records from the Eastern Pangasinan 
General Hospital, dated in May 1992, which show that the 
veteran had been treated at the facility on the date of the 
report.  The diagnosed conditions were a cataract of the left 
eye, rheumatoid arthritis of the right shoulder and chronic 
PTB (pulmonary tuberculosis).

Records from the Palimomi Medical Center (Palimomi) at Aiea, 
Hawaii, dated in December 1992, show that the veteran was 
treated for complaints of abdominal pain.  

Records from Rose Marie Rosario-Llabres, M.D., dated in March 
1994, indicate that the veteran had received treatment for 
two months for prurigo mitis secondary to tinea corporis, and 
pleuritis, right.  The report and the records from the 
Palimoni Medical Center were submitted in connection with a 
compensation and pension claim by the veteran in May 1994 for 
disability due to abdominal pain.  He said the disorder began 
in July 1992 while he was performing duties as a utility 
worker in Hawaii, and recurred in February 1994 when he was 
confined at the Saballa-Rosario Hospital in the Philippines.  

Records from the Saballo-Rosario Hospital, dated between 
March 1993 and September 1994, show that the veteran began 
reporting pulmonary symptoms in about early 1994.  In August 
1994, a lung CT scan was considered highly suggestive of 
bronchogenic carcinoma.  

Florentina Saballa-Rosario, M.D., stated in a January 1999 
letter that the veteran died "secondary to cardio-
respiratory arrest, respiratory failure, bronchogenic 
cancer."  Dr. Saballa-Rosario stated that the veteran had 
"a history of 2 packs of cigarette/day since 1942 until 
1992, thus other contributing factors to his death and COPD 
secondary to Chronic Bronchitis which was acquired during 
Military service. (December 7, 1941-October 6, 1947)." 

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In order to be service 
connected, a disability must be the result of a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  To establish that a claim 
for service connection is well grounded, an appellant must 
demonstrate a medical diagnosis of a current disability (in 
death cases, this requirement will always have been met); 
medical, or in certain circumstances, evidence of inservice 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an inservice disease or injury 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  

Where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The assertions of a lay party on matters of medical causation 
or date of inception of a disease or disability are not 
sufficient to make a claim well grounded.  Moray v. Brown, 5 
Vet. App. 511 (1993).

In this case, the veteran was separated from service many 
years prior to his death, and his service medical records are 
negative for any complaints or treatment involving a cardiac 
disorder or cancer of the pulmonary system.  Although there 
is medical evidence from Dr. Rosario which appears to link 
the veteran's death to contributory factors secondary to 
chronic bronchitis during service and secondary chronic 
obstructive pulmonary disease, possibly associated with 
cigarette smoking since 1942, the contemporaneous records 
from service do not include any references to chronic 
bronchitis or COPD.  The veteran reported no pulmonary 
disabilities and the examination for separation in 1945 was 
normal.  (Only those service dates recognized by the service 
department may be considered for VA purposes.)  Although the 
appellant has contended that the veteran had symptoms of 
cancer during or within a few months after service, lay 
persons cannot provide competent testimony as to matters 
requiring medical expertise such as a diagnosis or a 
determination of etiology.  Espiritu v Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Further, there is nothing discernable in the veteran's 
treatment records or the death certificate, which had also 
been signed by Dr. Saballa-Rosario, which indicates that 
either COPD or chronic bronchitis were complicating factors 
during the veteran's fatal illness.  The source of 
information as to such conditions in service, if other than 
by unreported history from the veteran, is not clear.  
Although Dr. Savalia is shown to practice with Dr. Saballa-
Rosario such medical history does not appear to have been 
recorded bin their clinical records and would be contrary to 
the evidence recorded during service. As such, it may not be 
accepted as evidence of incurrence of chronic bronchitis 
during service, even assuming for discussion purposes that 
chronic bronchitis or COPD was a material factor in the 
veteran's death.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Therefore, the Board finds that her opinion is not 
probative medical evidence and that it cannot serve to well 
ground the claim.  Claims for disease or death attributable 
to use of tobacco products by a veteran during service, as 
also suggested by Dr. Saballa-Rosario's January 1999 letter, 
are prohibited for claims after June 9, 1998.  See 
38 U.S.C.A. § 1103.

Since the record does not include acceptable evidence that 
the veteran acquired bronchogenic cancer or a disease which 
materially contributed to his death during service, the Board 
finds that the appellant has not met her burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  







ORDER

Evidence of a well grounded claim for service connection for 
the cause of the veteran's death not having been submitted, 
the appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

